Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of on or about September 30,
2013 (the “Effective Date”), by and between EMDEON BUSINESS SERVICES, LLC, a
Delaware limited liability company (the “Company”, which shall include its
subsidiaries and affiliates), and NEIL DE CRESCENZO (“Executive”).

WHEREAS, the Company desires to employ Executive as its Chief Executive Officer;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein (including, without limitation, the Company’s continued employment of
Executive and the advantages and benefits thereby inuring to Executive) and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

1. Employment of Executive.

1.1. Employment by the Company. Effective as of September 30, 2013 (the
“Effective Date”), the Company hereby employs Executive as the Chief Executive
Officer of the Company and Executive hereby accepts such employment with the
Company on the terms set forth herein. Executive shall report to the Board of
Directors of Emdeon Inc. (the “Board”) and perform such duties and services for
the Company as may be designated from time to time by the Board. Executive shall
use his best and most diligent efforts to promote the interests of the Company
and shall devote all of his business time and attention to his employment under
this Agreement; provided, however, that Executive shall be permitted to manage
his personal, financial and legal affairs that may from time to time require
insubstantial portions of his working time, but would not singularly or in the
aggregate interfere or be inconsistent with his duties and obligations under
this Agreement. Executive acknowledges that he will be required to travel in
connection with the performance of his duties.

2. Compensation and Benefits.

2.1. Salary. Executive shall be paid for his services during the Employment
Period (as defined below) a base salary at the annual rate of at least $700,000.
Any and all increases to Executive’s base salary (as it may be increased, the
“Base Salary”) shall be determined by the Board (or such committee as may be
designated by the Board) in its sole discretion. Such Base Salary shall be
payable in equal installments, no less frequently than monthly, pursuant to the
Company’s customary payroll policies in force at the time of payment, less any
required or authorized payroll deductions.

2.2. Bonus. During the Employment Period, Executive shall be eligible to receive
an annual bonus, the target of which is 100% of Base Salary (the “Target Bonus”)
and the maximum of which is 200% of Base Salary, which amount shall be
determined in the sole discretion of the Board (or such committee as may be
designated by the Board) (the “Annual Bonus”). Such Annual Bonus, if any, shall
be payable at such time as executive officer bonuses are paid generally so long
as Executive remains in the employ of the Company on the payment date. For 2013,
Executive shall receive a Target Bonus prorated for the number of days Executive
is employed during 2013.



--------------------------------------------------------------------------------

2.3. Stock Options; Co-Investment. No later than 30 days following the Effective
Date, the Company will cause Beagle Parent Corp., the owner of all of the
capital stock of the Company, to issue stock options on the terms and conditions
set forth on Exhibit B. Executive also will be permitted to purchase up to
$1,000,000 of fully vested common stock of Beagle Parent Corp., which directly
or indirectly owns all of the capital stock of the Company, at a purchase price
of $1,020 per share, with the purchase price payable in cash in immediately
available funds no later than 90 days following the Effective Date and
contingent on Executive’s execution of the Stockholders’ Agreement (as such term
is defined in Exhibit B).

2.4. Benefits. During the Employment Period, Executive shall be entitled to
participate, on the same basis and at the same level as other similarly situated
senior executives of the Company, in any group insurance, hospitalization,
medical, health and accident, disability, fringe benefit and tax-qualified
retirement plans or programs of the Company now existing or hereafter
established to the extent that he is eligible under the general provisions
thereof. Executive shall be entitled to vacation time consistent with the
Company’s policies applicable to other similarly situated executives. The date
or dates of such vacations shall be selected by Executive having reasonable
regard to the business needs of the Company. The Company shall reimburse
reasonable costs of relocation of Executive to the greater Nashville
metropolitan area pursuant to the relocation policy of the Company generally
applicable to its senior executives, including (but not limited to) six months’
of reasonable temporary housing costs (provided that in no event will the
Company be required to reimburse temporary housing costs in excess of $30,000).
Executive also shall receive an allowance of $25,000 to assist with the
establishment of a permanent residence in the greater Nashville metropolitan
area. The temporary housing costs will be reimbursed in 2014, promptly after
submission of appropriate documentation by Executive and the allowance will be
payable no later than December 31, 2013.

2.5. Expenses. Pursuant to the Company’s customary policies in force at the time
of payment, Executive shall be promptly reimbursed, against presentation of
vouchers or receipts, for all authorized expenses properly and reasonably
incurred by him on behalf of the Company in the performance of his duties
hereunder.

3. Employment Period. Executive’s employment with the Company shall commence on
the Effective Date. Executive’s employment under this Agreement shall terminate
as set forth in Section 4 hereof (the “Employment Period”). Notwithstanding such
Employment Period, Executive acknowledges that his employment is for an
unspecified duration that constitutes at-will employment, and that either the
Company or Executive can terminate such employment at any time, for any reason,
with or without notice, subject to the consequences set forth herein.

4. Termination.

4.1. Termination by the Company for Cause.

(a) Executive’s employment with the Company may be terminated at any time by the
Company for Cause. Upon such a termination, the Company shall have no obligation
to Executive other than the payment of Executive’s earned and unpaid
compensation, vested and accrued benefits under the Company’s ERISA-based plans
(excluding any severance plan) and accrued but unreimbursed expenses pursuant to
Section 2.5 (collectively, the “Accrued Obligations”) to the effective date of
such termination.

 

2



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the term “Cause” shall mean any of the
following:

(i) Executive’s failure to comply with the material employment policies of the
Company or any Affiliate, which failure both is not cured within fifteen days of
written notice to Executive of such failure to so comply and creates reasonable
doubt as to the fitness of Executive to carry out his duties in a professional
manner;

(ii) Executive’s commission of any act of dishonesty or breach of trust in
connection with performance of employment-related duties that is intended to
result in the non-de minimis personal enrichment of Executive or that causes or
could reasonably be expected to cause (other than immaterial) reputational or
monetary harm to the Company; and

(iii) Executive’s conviction of, or pleading guilty or nolo contendere to, any
felony or crime of moral turpitude.

4.2. Permanent Disability; Death. If during the term of this Agreement,
(i) Executive shall become ill, mentally or physically disabled, or otherwise
incapacitated so as to be unable regularly to perform the duties of his position
for a period in excess of 90 consecutive days or more than 180 days in any
consecutive 12 month period, or (ii) a qualified independent physician
determines that Executive is mentally or physically disabled so as to be unable
to regularly perform the duties of his position and such condition is expected
to be of a permanent duration (a “Permanent Disability”), then the Company shall
have the right to terminate Executive’s employment with the Company upon written
notice to Executive. In the event the Company terminates Executive’s employment
as a result of his Permanent Disability or death, Executive or Executive’s
estate shall be entitled to the benefits that he would have been entitled to
receive if Executive’s employment had been terminated by the Company without
Cause pursuant to Section 4.4 (subject to the provisos and conditions set forth
therein); provided, however, that the Company shall have no other obligation to
Executive or Executive’s estate pursuant to this Agreement in the event that
Executive’s employment with the Company is terminated by the Company pursuant to
this Section 4.2.

4.3. Resignation by the Executive. Executive may voluntarily resign from his
employment with the Company, provided that Executive shall provide the Company
with thirty (30) days advance written notice (which notice requirement may be
waived, in whole or in part, by the Company in its sole discretion) of his
intent to resign. If Executive so terminates his employment with the Company,
other than in accordance with Section 4.5, the Company shall have no obligation
other than the payment of the Accrued Obligations to the effective date of such
termination.

 

3



--------------------------------------------------------------------------------

4.4. Termination by the Company Without Cause. Executive’s employment with the
Company may be terminated at any time by the Company without Cause. If the
Company terminates Executive’s employment without Cause, the Company shall have
the following obligations to Executive (but excluding any other obligation to
Executive pursuant to this Agreement):

(a) payment of the Accrued Obligations;

(b) the continuation of his Base Salary (at the rate in effect at the time of
such termination), as severance, for a period of two years (“Severance Period”),
each payment being a separate payment due on the same fixed schedule that the
Company follows for its regular payroll, subject to the provisions of Sections
4.7 and 7.10;

(c) the Company shall pay to Executive, in equal installments over the Severance
Period , an amount equal to two (2) times Target Bonus, subject to the
provisions of Sections 4.7 and 7.10; and

(d) the Company shall pay to Executive, in a lump sum, an amount, after
applicable taxes, equivalent to that portion of the health insurance premium
that it would have paid for active employees with similar coverage for a period
of 18 months, subject to the provisions of Sections 4.7 and 7.10;

provided, however, that the continuation of any salary and benefits shall cease
on the occurrence of any circumstance or event that would constitute Cause under
Section 4.1 of this Agreement (including any breach of the restrictive covenants
contained in Section 5 below or any similar restrictive covenants to which
Executive is bound).

4.5. Termination by Executive for Good Reason. Executive’s employment with the
Company may be terminated by Executive for Good Reason (as defined below). If
Executive terminates his employment pursuant to this Section 4.5, Executive
shall be entitled to receive the same benefits as if his employment had been
terminated by the Company without Cause under Section 4.4 (subject to the
provisions and conditions set forth herein). For purpose of this Section 4.5,
the term “Good Reason” means any of the following:

(a) a reduction in Executive’s Base Salary;

(b) a reduction in Executive’s title or a material reduction in his duties or
responsibilities; or

(c) the relocation of more than 50 miles of Executive’s principal place of
employment.

provided that within 90 days from the date of the event constituting Good
Reason, Executive shall have provided thirty (30) days written notice to the
Company, which notice shall detail the specific basis for such termination, and
the Company shall not have cured the basis for such termination within such
thirty (30) day period.

4.6. Liquidated Damages. Executive acknowledges that the payments and benefits
under this Section 4 resulting from a termination of Executive’s employment with
the Company are in lieu of any and all claims that Executive may have against
the Company (other than benefits under the Company’s employee benefit plans that
by their terms survive termination of employment and benefits under the COBRA,
and rights to indemnification under certain indemnification arrangements for
officers of the Company), and represent liquidated damages (and not a penalty).

 

4



--------------------------------------------------------------------------------

4.7. Release. Executive acknowledges that he must execute and not revoke a
release of claims in a form provided by the Company within the time period
provided in the release (which will end no later than the 58th day after
termination of employment) in order to receive the payments and benefits under
this Section 4 resulting from Executive’s separation from service, which release
of claims will be provided to Executive during a reasonable period following
termination of employment and which will not impose any obligations and
covenants on Executive not already required by this Agreement. Provided that
Executive complies with the foregoing sentence, the payments will begin to be
processed on the 60th day following Executive’s separation from service.

5. Restrictive Covenants.

5.1. Trade Secret and Proprietary Information. Executive acknowledges and agrees
to those certain covenants set forth in the Trade Secret and Proprietary
Information Agreement (the “TSPI Agreement”) set forth as Exhibit A hereto. The
covenants in the TSPI Agreement do not supersede or replace any other
confidentiality, non-competition or non-solicitation agreement entered into
between the Executive and the Company to the extent that such confidentiality,
non-competition and/or non-solicitation agreement is more protective of the
business of the Company.

6. Notices. Any notice or communication given by either party hereto to the
other shall be in writing and personally delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid, to the following
addresses:

 

      (a)     if to the Company:          

Emdeon Business Services, LLC

3055 Lebanon Pike

Nashville, TN 37214

Attention: General Counsel

      (b)     if to Executive: at the address specified in the personnel files
of the Company.

Any notice shall be deemed given when actually delivered to such address, or two
days after such notice has been mailed or sent by Federal Express, whichever
comes earliest. Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1. Representations and Covenants. In order to induce the Company to enter into
this Agreement, Executive makes the following representations and covenants to
the Company and acknowledges that the Company is relying upon such
representations and covenants:

(a) No agreements or obligations exist to which Executive is a party or
otherwise bound, in writing or otherwise, that in any way interfere with, impede
or preclude him from fulfilling all of the terms and conditions of this
Agreement.

(b) Executive, during his employment, shall use his best efforts to disclose to
the Board and the General Counsel of the Company in writing or by other
effective method any bona fide information known by him and not known to the
Board and/or the General Counsel of the Company that he reasonably believes
would have any material negative impact on the Company.

7.2. Entire Agreement. This Agreement, including the TSPI Agreement set forth in
Exhibit A, contains the entire understanding of the parties in respect of their
subject matter and supersede upon their effectiveness all other prior agreements
and understandings between the parties with respect to such subject matter.

7.3. Amendment; Waiver. This Agreement may not be amended, supplemented,
canceled or discharged, except by written instrument executed by the party
against whom enforcement is sought. No failure to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof. No waiver of any breach of any provision of this Agreement shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision.

7.4. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company may assign its rights
and obligations under this Agreement to any of its subsidiaries or affiliates
without the consent of Executive. Executive’s rights or obligations under this
Agreement may not be assigned by Executive, except that the rights specified in
Section 4.2 shall pass upon Executive’s death to Executive’s executor or
administrator.

7.5. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

7.6. Governing Law; Forum. This Agreement shall be construed in accordance with
and governed for all purposes by the laws and public policy (other than conflict
of laws principles) of the State of Tennessee applicable to contracts executed
and to be wholly performed within such State. Any proceedings arising out of or
relating to this Agreement shall be brought in the state courts or federal
courts in the state of Tennessee and the parties each hereby expressly submit to
the personal jurisdiction and venue of such courts.

7.7. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions or intent
of this Agreement.

 

6



--------------------------------------------------------------------------------

7.8. Severability. The parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes in circumstances,
the parties agree that if any one or more of the provisions of this Agreement
shall be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement shall, to the
extent permitted by law, remain in full force and effect and shall in no way be
affected, impaired or invalidated.

7.9. Withholding Taxes. All payments hereunder shall be subject to any and all
applicable federal, state, local and foreign withholding taxes.

7.10. Section 409A. It is intended that (1) each installment of the payments
provided under the Agreement is a separate “payment” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
(2) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).
Notwithstanding anything to the contrary in the Agreement, if the Company
determines (i) that on the date Executive’s employment with the Company
terminates or at such other times that the Company determines to be relevant,
the Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)) of the Company and (ii) that any payments to be provided
to Executive pursuant to the Agreement are or may become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code if provided at the time
otherwise required under the Agreement, then such payments shall be delayed
until the date that is six months after the date of Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) with
the Company, or, if earlier, the date of Executive’s death. Any payments delayed
pursuant to this Section 7.10 shall be made in lump sum on the first day of the
seventh month following Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)), or, if earlier, the date of
Executive’s death. In addition, to the extent that any reimbursement, fringe
benefit or other, similar plan or arrangement in which Executive participates
during the term of Executive’s employment under this Agreement or thereafter
provides for a “deferral of compensation” within the meaning of Section 409A of
the Code, (i) the amount eligible for reimbursement or payment under such plan
or arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), and (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred.

7.11. Attorney Fees. The Company shall pay, during the 2013 calendar year, the
reasonable fees and expenses of legal counsel for Executive (not to exceed
$30,000) incurred in connection with the negotiation and execution of this
Agreement.

[signature page to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EMDEON BUSINESS SERVICES LLC /s/ Howard Lance Name: Howard Lance Title: Chairman
of the Board EXECUTIVE /s/ Neil de Crescenzo Neil de Crescenzo



--------------------------------------------------------------------------------

EXHIBIT A

TRADE SECRET AND PROPRIETARY INFORMATION AGREEMENT

In consideration of my employment by Emdeon Business Services LLC, and/or any of
its corporate parents, subsidiaries, divisions, or affiliates, or the successors
or assigns of any of the foregoing (hereinafter referred to as the “Company”), I
hereby agree as follows:

1. Confidentiality.

(a) Trade Secret and Proprietary Information. I understand and acknowledge that,
during the course of my employment arrangement with the Company and as a result
of my having executed this Trade Secret and Proprietary Information Agreement
(“TSPI Agreement”), I will be granted access to valuable information relating to
the Company’s business that provides the Company with a competitive advantage,
which is not generally known by, nor easily learned or determined by, persons
outside the Company (collectively “Trade Secret and Proprietary Information”).
The term Trade Secret and Proprietary Information shall include, but shall not
be limited to: (a) specifications, manuals, software in various stages of
development; (b) customer and prospect lists, and details of agreements and
communications with customers and prospects; (c) sales plans and projections,
product pricing information, acquisition, expansion, marketing, financial and
other business information and existing and future products and business plans
of the Company; (d) sales proposals, demonstrations systems, sales material;
(e) research and development; (f) computer programs, data analytics, data sets,
processes for detecting payment integrity; (g) sources of supply; (h) identity
of specialized consultants and contractors and Trade Secret and Proprietary
Information developed by them for the Company; (i) purchasing, operating and
other cost data; (j) special customer needs, cost and pricing data; (k) patient
information, including without limitation Protected Health Information as
defined in 45 C.F.R. 164.501 and (l) employee information (including, but not
limited to, personnel, payroll, compensation and benefit data and plans),
including all such information recorded in manuals, memoranda, projections,
reports, minutes, plans, drawings, sketches, designs, formula books, data,
specifications, software programs and records, whether or not legended or
otherwise identified by the Company as Trade Secret and Proprietary Information,
as well as such information that is the subject of meetings and discussions and
not recorded. Trade Secret and Proprietary Information shall not include such
information that I can demonstrate (i) is generally available to the public
(other than as a result of a disclosure by me), (ii) was disclosed to me by a
third party under no obligation to keep such information confidential or
(iii) was known by me prior to, and not as a result of, my employment or
anticipated employment with the Company; provided, however, that,
notwithstanding the preceding sentence, all information set forth in subsections
(k) and (l) above shall always be treated as Trade Secret and Proprietary
Information, and shall not be deemed in the public domain or nonconfidential
under any circumstances.

(b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Company’s Trade Secret and
Proprietary Information in a fiduciary capacity for the benefit of the Company
and to safeguard all such Trade Secret and Proprietary Information. I also agree
that I will not directly or indirectly disclose any such Trade

 

9



--------------------------------------------------------------------------------

Secret and Proprietary Information to any third person or entity outside the
Company, or otherwise use such Trade Secret and Proprietary Information, except
as may be necessary in the good faith performance of my duties for the Company.
I further agree that, in addition to enforcing this restriction, the Company may
have other rights and remedies under the common law or applicable statutory laws
relating to the protection of trade secrets. Notwithstanding anything in this
TSPI Agreement to the contrary, I understand that I may disclose the Company’s
Trade Secret and Proprietary Information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process, provided
that I give the Company prompt notice of any and all such requests for
disclosure so that it has ample opportunity to take all necessary or desired
action, to avoid disclosure.

(c) Unfair Competition. I acknowledge that the Company has a compelling business
interest in preventing unfair competition stemming from the intentional or
inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.

(d) Intellectual Property and Inventions. I acknowledge that all developments
and any other intellectual property, including, without limitation, the creation
of new products, conferences, training/seminars, publications, programs, methods
of organizing information, inventions, discoveries, concepts, ideas,
improvements, patents, trademarks, trade names, copyrights, trade secrets,
designs, works, reports, computer software, flow charts, diagrams, procedures,
data, documentation, and writings (collectively referred to as “Developments”)
that I, alone or jointly with others, may discover, conceive, create, make,
develop, reduce to practice, or acquire at any time during or in connection with
my employment with the Company are the sole and exclusive property of the
Company. I hereby assign to the Company all rights, titles, and interests in and
to all such Developments, and all intellectual property related thereto. I agree
to disclose to the Company promptly and fully all future Developments and, at
any time upon request and at the expense of the Company, to execute,
acknowledge, and deliver to the Company all instruments that the Company shall
prepare, to give evidence, and to take any and all other actions that are
necessary or desirable in the reasonable opinion of the Company to enable the
Company to file and prosecute applications for, and to acquire, maintain, and
enforce, all letters patent, trademark registrations, or copyrights covering the
Developments in all countries in which the same are deemed necessary by the
Company. All data, memoranda, notes, lists, drawings, records, files, investor
and client/customer lists, supplier lists, and other documentation (and all
copies thereof) made or compiled by me or made available to me concerning the
Developments or otherwise concerning the past, present, or planned business of
the Company are the property of the Company, and will be delivered to the
Company immediately upon the termination of my employment with the Company.

(e) Competitive Business. I acknowledge that a business engaged in the same or
similar business as the Company shall be a Competitive Business. Thus,
“Competitive Business” shall mean: (i) any enterprise engaged in providing
revenue and payment cycle management and/or clinical information exchange
solutions for healthcare providers (including, without limitation, physicians,
hospitals, dentists, and pharmacies), patients and payers (including, without
limitation, insurance companies, government entities, HMOs, pharmacy benefits
management companies and/or self-insured employer groups) and (ii) any
enterprise engaged in a substantial and material way in any other type of
business in which the Company or one of its affiliates is also materially and
substantially engaged, or during the term of my employment, took substantial and
material steps in which to become engaged, so long as I am directly involved in
or otherwise have been granted access to Trade Secret and Proprietary
Information related to such business or planned business on behalf of the
Company or one of its affiliates.

 

10



--------------------------------------------------------------------------------

For purposes of clarity, such healthcare revenue and payment cycle management
and clinical information exchange solutions shall include, without limitation,
(i) clearinghouse, transaction processing and other solutions for the purpose of
facilitating financial, administrative or clinical information exchange,
(ii) payment and program integrity and fraud, waste and abuse management
solutions, (iii) government and charity care program eligibility and enrollment
services, (iv) payment processing and distribution solutions and (v) information
technology and healthcare consulting services.

2. Non-Disparagement. The Company has built its reputation and goodwill with
customers, vendors and others over many years and at great expense. The
Company’s reputation and goodwill are vital Company assets. During my employment
and the Restricted Period, I agree not to disparage the Company (or its
affiliates) and their respective officers, directors, employees, stockholders,
agents, products or business methods/processes in any manner likely to be
harmful to them or their business, business reputation or personal reputation,
provided that in all events I will be permitted to comply with legal and
regulatory processes. In consideration of the foregoing, the Company has agreed
that during a period of two (2) years after the termination of my employment for
any reason, the Company’s executive officers and directors will not disparage me
or my performance or qualifications in any manner likely to be harmful to me or
my reputation, provided that in all events, the Company and its officers and
directors will be permitted to comply with legal and regulatory processes and/or
engage in customary internal communications at the Company and with principal
shareholders that are not intended to become public.

3. Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information;

(a) during my employment with the Company and for a period of two (2) years
after the termination of such employment for any reason (the “Restricted
Period”), I will not, without the express written permission of Emdeon Business
Services LLC, directly or indirectly solicit, induce, hire, engage, or attempt
to hire or engage any employee or independent contractor of the Company, or in
any other way interfere with the Company’s employment or contractual relations
with any of its employees or independent contractors, nor will I solicit,
induce, hire, engage or attempt to hire or engage any individual who was an
employee of the Company at any time during the one year period immediately prior
to the termination of my employment with the Company (it being understood that
if an entity with which I am associated solicits, hires or engages any such
individual, I will not be in violation of this paragraph so long as I was not
involved in such solicitation, hire or engagement);

(b) during the Restricted Period, I will not, without the express written
permission of Emdeon Business Services LLC, directly or indirectly contact, call
upon or solicit, on behalf of a Competitive Business, any existing or
prospective client, or customer of the Company whom I serviced, or with whom I
otherwise developed a relationship, or of whom I otherwise became aware, as a
result of my employment with the Company, nor will I attempt to divert or take
away from the Company the business of any such client or customer.

 

11



--------------------------------------------------------------------------------

4. Restrictions on Competitive Employment. In order to protect the Company’s
Trade Secret and Proprietary Information and/or the good will of the Company,
during the Restricted Period, I will not (as principal, agent, employee,
consultant, director or otherwise), anywhere in the United States and Canada,
including but not limited to the states and locations in which I have been
engaged in the business of the Company, directly or indirectly, without the
prior written approval of Emdeon Business Services LLC, engage in, or perform
any services for, a Competitive Business. Notwithstanding the foregoing, I
understand that I may have an interest consisting of publicly traded securities
constituting less than 1 percent of any class of publicly traded securities in
any public company engaged in a Competitive Business so long as I am not
employed by and do not consult with, or become a director of or otherwise engage
in any activities for, such company. The Restricted Period shall be extended by
the length of any period during which I am in breach of the terms of this
paragraph.

5. Company Property. I acknowledge that: (a) all Trade Secret and Proprietary
Information; (b) computers, and computer-related hardware and software, cell
phones, beepers and any other equipment provided to me by the Company; and
(c) all documents I create or receive in connection with my employment with the
Company, belongs to the Company, and not to me personally (collectively,
“Company Property”). Such documents include, without limitation and by way of
non-exhaustive example only: papers, files, memoranda, notes, correspondence,
lists, e-mails, reports, records, data, research, proposals, specifications,
models, flow charts, schematics, tapes, printouts, designs, graphics, drawings,
photographs, abstracts, summaries, charts, graphs, notebooks, investor lists,
customer/client lists, and all other compilations of information, regardless of
how such information may be recorded and whether in printed form or on a
computer or magnetic disk or in any other medium. I agree to return all Company
Property (including all copies) to the Company immediately upon any termination
of my employment, and further agree that, during and after my employment with
the Company, I will not, under any circumstances, without the Company’s specific
written authorization in each instance, directly or indirectly disclose Company
Property or any information contained in Company Property to anyone outside the
Company, or otherwise use Company Property for any purpose other than the
advancement of the Company’s interests.

6. Investors, Other Third-Parties, and Goodwill. I acknowledge that all
third-parties I service or propose to service while employed by the Company are
doing business with the Company and not me personally, and that, in the course
of dealing with such third-parties, the Company establishes goodwill with
respect to each such third-party that is created and maintained at the Company’s
expense (“Third-Party Goodwill”). I also acknowledge that, by virtue of my
employment with the Company, I have gained or will gain knowledge of the
business needs of, and other information concerning, third-parties, and that I
would inevitably have to draw on such information were I to solicit or service
any of the third parties on my own behalf or on behalf of a Competitive
Business.

 

12



--------------------------------------------------------------------------------

7. Injunctive Remedies.

(a) I acknowledge and agree that the restrictions contained in this TSPI
Agreement are reasonably necessary to protect the legitimate business interests
of the Company, and that any violation of any of the restrictions will result in
immediate and irreparable injury to the Company for which monetary damages will
not be an adequate remedy. I further acknowledge and agree that if any such
restriction is violated, the Company will be entitled to immediate relief
enjoining such violation (including, without limitation, temporary and permanent
injunctions, a decree for specific performance, and an equitable accounting of
earnings, profits, and other benefits arising from such violation) in any court
having jurisdiction over such claim, without the necessity of showing any actual
damage or posting any bond or furnishing any other security, and that the
specific enforcement of the provisions of this TSPI Agreement will not diminish
my ability to earn a livelihood or create or impose upon me any undue hardship.
I also agree that any request for such relief by the Company shall be in
addition to, and without prejudice to, any claim for monetary damages that the
Company may elect to assert.

(b) I acknowledge and agree that if I breach or threaten to breach this TSPI
Agreement, I shall be required to reimburse the Company for all reasonable costs
incurred in preventing and remedying such breach or threatened breach, including
but not limited to attorneys’ fees.

8. Severability Provision. In addition to the terms of Section 7.8 of the
Agreement, I acknowledge and agree that the restrictions imposed upon me by the
terms, conditions, and provisions of this TSPI Agreement are fair, reasonable,
and reasonably required for the protection of the Company. In the event that any
part of this TSPI Agreement is deemed invalid, illegal, or unenforceable, all
other terms, conditions, and provisions of this TSPI Agreement shall
nevertheless remain in full force and effect. In the event that the provisions
of any of Sections 1, 2, 3, or 4 of this TSPI Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this TSPI Agreement, be deemed to be the maximum
area, length of time or scope that such court would deem valid and enforceable,
and that such court has the authority under this TSPI Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.

9. Non-Waiver. No failure to exercise, and no delay in exercising, any right,
power or privilege hereunder shall operate as a waiver thereof. No waiver of any
breach of any provision of this TSPI Agreement shall be deemed to be a waiver of
any preceding or succeeding breach of the same or any other provision.

 

13